Citation Nr: 9933491	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-03 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a stomach disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran was a member of the Marine Crops Reserves from 
October 1985 to September 1991.  He had a period of active 
duty for training from October 1985 to March 1986 and he 
served on active duty from January 1991 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran appeared for a personal hearing before the RO in 
May 1999.  A transcript of that hearing is of record.  After 
the May 1999 hearing, the veteran requested another hearing, 
which was scheduled by the RO.  However, the veteran failed 
to appear for the second hearing, and there is no indication 
of record that he requested a postponement of said hearing.


FINDINGS OF FACT

1.  The veteran served on active duty from January 1991 to 
May 1991 in support of Operation Desert Storm, but he did not 
serve in the Southwest Asia theater of operations during the 
Persian Gulf War.

2.  There is no competent and probative evidence of record 
which shows that the veteran has a chronic stomach disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a stomach 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  When the veteran was examined in April 1991 in 
connection with his release from active service, he completed 
a Report of Medical History on which he denied frequent 
indigestion or stomach trouble.  Examination was negative for 
any pertinent abnormality.  The first indication that the 
veteran had a stomach disorder is documented in a Report of 
Medical History completed by the veteran in June 1991.  The 
veteran reported that he was in "good health except for some 
stomach problems."  The examining physician commented that 
the veteran reported that he had had stomach problems for 3 
months.  On physical examination, the examiner found no 
abnormalities of the veteran's gastrointestinal system.

In July 1991, the veteran presented to the base clinic with 
complaints of constipation that had its onset three months 
earlier.  The veteran denied having stomach pain, but 
reported that he felt bloated and full upon eating.  Physical 
examination revealed a firm and smooth abdomen "within 
normal limits."  No mass lesions upon palpation and 
percussion were found.  Diagnosis was probable constipation.  
Treatment included increased fluid intake, with increased 
consumption of roughage and bran cereal.

In August 1991, the veteran presented to a VA Hospital with 
continued complaints of constipation.  X-rays revealed a 
"grossly normal" bowel gas pattern, and no calcifications 
were seen.  Impression was "within the limits of normal."  

The veteran underwent gastrointestinal sigmoidoscopy in 
September 1991 that showed mucosa in the lower sigmoid.  The 
sigmoid seemed to be slightly inflamed.  Light colored 
punctate spots were noted, but the examiner found no rectal 
bleeding or ulcers.  

In February 1992, the veteran presented to a VA Hospital with 
complaints of continued constipation, with cramping and pain 
in the lower quadrant bilaterally.  He reported that he self-
treated with Metamucil.  The examiner found no mucus or 
rectal bleeding.  Examination revealed a soft abdomen with 
positive bowel sounds.  Assessment was constipation, and the 
physician recommended an increase in dietary fiber.  The 
veteran underwent gastrointestinal sigmoidoscopy in February 
1992 which revealed inflammation and mucosa, but no internal 
or external hemorrhoids.  A single punctate lesion was found, 
and it was noted that all other previously noted lesions had 
resolved.

On evaluation at a VA Hospital in March 1992, the veteran 
again complained of constipation.  He did not complain of 
diarrhea, bloating, or cramping.  Physical examination of the 
abdomen was negative.  Diagnosis was constipation, etiology 
unknown, which was well controlled on a medication regimen.

In May 1992, the veteran underwent an air contrast barium 
enema in order to rule out inflammatory bowel disease.  The 
study revealed that colonic mucosa was normal in appearance.  
There was some indentation of the colonic wall in the 
appendix region, but no evidence of soft tissue abnormality 
or mucosal ulceration was found.  There was no intrinsic or 
extrinsic mass involving the colon.  Impression was that the 
defects seen in the region of the appendix and the cecum were 
"likely a normal variant."  Otherwise, the air contrast 
barium study was noted as within normal limits.

The veteran returned to the VA Hospital in June 1992, and 
reported that although he had bowel movements 3 to 4 times a 
day with use of Metamucil, he still did not feel completely 
evacuated.  He complained of occasional cramping after taking 
Metamucil.  The veteran denied symptoms of bloating, 
flatulence, diarrhea, nausea, or vomiting.  The VA physician 
noted that the veteran refused physical examination.  
Diagnosis was constipation, with inflammatory bowel disease 
ruled out.  Treatment plans included an increased intake of 
Metamucil to three times a day.

In order to rule out obstruction, the veteran underwent an 
upper gastrointestinal series with small bowel follow through 
in September 1992.  Deglutition and peristalsis were normal, 
and barium flowed without impediment to the esophagus.  There 
was no evidence of hiatal hernia or reflux.  When filled with 
barium and distended with air, the veteran's stomach showed 
no evidence of mucosal, mural, or extrinsic abnormalities.  
The duodenal bulb was free of ulceration or deformity.  After 
additional barium was orally ingested, the barium column 
followed until it reach the cecum.  The veteran's small bowel 
loops were normal in caliber, and there was no evidence of 
mucosal abnormality or masses.  Impression was normal upper 
gastrointestinal series and small bowel follow through.

In February 1993, the veteran reported for clinical 
evaluation with complaint of constipation.  The VA physician 
noted that the veteran denied any constipation since he began 
a diet of increased fruit and fiber.  The veteran denied 
having diarrhea or blood in his stools.  The veteran reported 
that his weight and appetite were normal.  Examination 
revealed a soft abdomen with normal bowel sounds, and was 
negative for hepatosplenomegaly.  Assessment was that 
bloating and constipation had resolved.  The VA physician 
opined that the veteran's gastrointestinal disorder may have 
had an "infectious/amoebic" etiology, but that it had 
resolved.  Continued fruit and fiber intake was recommended.

Other outpatient treatment records dated from February 1993 
to July 1997 reveal no complaints of a stomach disorder, but 
indicate that the veteran was seen and treated for a variety 
of disorders, including shoulder pain bilaterally, a fracture 
of the right radius, a urinary disorder, prostatitis, 
headaches, fatigue, and depression.

The veteran filed a claim based on his stomach disorder in 
June 1997.  The RO denied his claim in September 1997, 
holding that the veteran's claim was not well grounded as 
there was no evidence of a chronic disability in service or 
within a reasonable period after service, and there was no 
evidence of a chronic disability in any of the evidence.

In letters to the RO, dated in March 1998, the veteran 
reported that the stomach disorder affected his life 
tremendously in all aspects, and that his consumption of 
over-the-counter medications had doubled.  He stated that he 
could not eat "any type of spicy food or milk or even drink 
Gatorade, cokes, teas, or any type of caffeine."  He 
contended that "I was expose [sic] to something in the 
military to have this condition at this age or any age for 
that matter."

At his personal hearing in May 1999, the veteran stated that 
his stomach disorder began in early 1991.  He contended that 
his stomach disorder had not resolved and required him to 
take Metamucil every day in addition to antacids several 
times a day.  When asked if he suffered from stomach pain, 
the veteran stated that "I wouldn't call it stomach pain.  
It's not a sharp pain . . . it's just a very bad 
discomfort."  He testified that he felt very bloated on a 
daily basis, and described symptoms of fatigue and severe 
headaches.  He stated that his appetite varies and his weight 
fluctuates, and reported a weight gain over the prior year of 
approximately 15 pounds.  The veteran testified that his 
intake of Metamucil and antacids had been increasing, and 
that "I can eat all the vegetables and fruit all day long, 
and it makes absolutely no difference."  He stated that 
"[m]y energy, the way I'm feeling, my stomach and such, 
keeps me from actively pursuing what I need to pursue in 
life."  He testified that the VA Hospital was the only 
facility in which he had sought medical treatment for his 
stomach disorder.  The veteran stated that "VA has not 
explained to me why I have this, how it came about, or 
anything.  I just know that I got this, and I have no 
solution.  The VA has no solution in terms of treatment, some 
kind of resolve."

The Hearing Officer issued a supplemental statement of the 
case in June 1999 which upheld the previous denial of the 
veteran's claim.  The Hearing Officer noted the veteran's 
complaints that his stomach disorder affected his life 
socially and industrially.  He also noted the veteran's 
contention that the stomach disorder was caused by chemical 
or other substances to which he was exposed during active 
duty.  The Hearing Officer continued the prior denial of his 
claim, as no chronic stomach condition had been shown either 
during active duty or in post-service medical records.

Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991).  For the showing of a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As provided by 38 U.S.C.A. § 1117(a) (West 1991 & Supp. 1999) 
and 38 C.F.R. § 3.317(a)(1) (1999), compensation may be paid 
to a Persian Gulf War veteran suffering from a chronic 
disability resulting from an undiagnosed illness or illnesses 
manifested by one or more signs or symptoms, such as fatigue, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, or sleep disturbances, 
provided that such disability (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2001; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

The term "Persian Gulf War Veteran," for the purpose of 
establishing service connection under 38 C.F.R. § 3.317, 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The United States Court of 
Appeals for Veterans Claims (Court) defines a well-grounded 
claim as one that is plausible; a claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), the Court held that for a service 
connection claim to be well grounded, there generally must be 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In determining 
whether a claim is well grounded, the claimant's evidentiary 
assertions are presumed true unless inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93; Murphy, 1 Vet. App. at 81.  
This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis.  Initially, the Board recognizes the veteran's 
allegation that VA physicians have not been able to explain 
the pathology underlying his claimed stomach disorder.  Also 
noted is his allegation that VA physicians had no solution in 
terms of treatment.  In this regard, the veteran's stomach 
disorder could arguably be characterized as an "undiagnosed 
illness" as that term is defined in 38 C.F.R. § 3.317.  
However, although the veteran served on active duty during 
the Persian Gulf War, the service records establish that he 
did not serve in the Southwest Asia theater of operations.  
Thus, even if the veteran's alleged stomach disorder could be 
fairly characterized as an undiagnosed illness, his lack of 
status as a Persian Gulf Veteran, as defined in 38 C.F.R. 
§ 3.317 (d)(1), would preclude entitlement to VA benefits 
based on the provisions of 38 C.F.R. § 3.317.

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail.  38 U.S.C.A. § 5107(a); see Murphy, 1 Vet. App. 
78.  In this light, the Board finds it prudent to reiterate 
that the Court has held that a well-grounded claim must 
fulfill three elements: (1) a current disability in the form 
of a medical diagnosis; (2) appropriate lay or medical 
evidence of a disease or injury in service or, if 
appropriate, within an applicable presumptive period; and (3) 
medical evidence of a link between the disability and the 
claimed in-service injury or disease.  See Caluza, 7 Vet. 
App. at 506.

In order to establish the first element of a well-grounded 
claim, the veteran must present competent evidence of a 
current disability in the form of a medical diagnosis.  The 
veteran's testimony as to his symptoms cannot establish the 
existence of a current disability.  The veteran is not 
competent to establish the existence of a current disability 
as this is an issue of medical diagnosis which requires 
medical expertise in order to have probative value.  See 
Caluza, 7 Vet. App. at 504; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  The Court has long held that 
evidence which requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  See Espiritu, supra.  
Nothing in the claims folder shows that the veteran has any 
of these necessary qualifications to render a medical 
opinion.  While the veteran may present competent lay 
evidence that he suffered symptoms of gastrointestinal 
distress, and presented for treatment of the same while on 
active duty, he is not competent to establish that those 
symptoms constitute a chronic stomach disability.  See 
Caluza, Grottveit, both supra.  

The Board concurs with the RO's decision to deny the 
veteran's claim as not well grounded, based on the finding 
that there has been no showing of a chronic stomach condition 
either during active duty or in post-service medical records.  
As noted by the RO, gastrointestinal sigmoidoscopy studies in 
1991 and 1992 were negative for evidence of pathology.  
Similarly, clinical evaluations since February 1993 are 
negative for a diagnosis of a chronic stomach disorder.  

The record reflects a single in-service diagnosis of 
"probable constipation" in July 1991.  No pathology or 
chronic stomach disorder was identified to account for the 
constipation.  The evidence reflects further treatment for 
complaints of constipation until June 1992.  Significantly, 
clinical evaluation in February 1993 established that the 
bloating and constipation had resolved.  The remainder of the 
veteran's VA medical records do not reflect a diagnosis of a 
stomach disorder.  In view of the lack of any medical 
evidence establishing the existence of a chronic stomach 
disorder, the Board concludes that the veteran has not met 
the first prong of Caluza, i.e., establishing a current 
disability by medical diagnosis.

For the reasons stated above, the Board finds that the 
veteran's claim for service connection for a stomach disorder 
is not well grounded, and thus he cannot invoke VA's duty to 
assist in the development of his claim.  As the Court stated 
in Winters v. West, 12 Vet. App. 203, 206 (1999), "absent a 
well-grounded claim, the adjudication process must come to a 
screeching halt."  In Grivois v. Brown, 6 Vet. App. 136, 139 
(1994), the Court scolded VA for proceeding to assist a 
claimant in developing a claim without paying sufficient heed 
to the determination as to whether the claim brought met the 
statutory requirements to be well grounded.  Inasmuch as the 
veteran's claim is not well grounded, the Board has no 
authority to order additional development.

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  The Board finds that the RO has advised the 
veteran of the evidence necessary to establish a well-
grounded claim, and the veteran has not indicated the 
existence of any post-service medical evidence that has not 
already been obtained or requested that would well ground his 
claim.  McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Further, by 
this decision, the Board is informing the veteran of the 
evidence which is lacking and that is necessary to make his 
claim well grounded.  

As the veteran's claim of entitlement to service connection 
for a stomach disorder is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.


ORDER

Service connection for a stomach disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

